
	
		I
		111th CONGRESS
		1st Session
		H. R. 2339
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a program that supports the efforts of
		  States to provide partial or full wage replacement to new parents, so that the
		  new parents are able to spend time with a new infant or newly adopted child,
		  and to other employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Income to Respond to
			 Significant Transitions Act.
		2.DefinitionsIn this Act:
			(1)Alternative base
			 period calculationThe term
			 alternative base period means a base period that includes the most
			 recently completed calendar quarter before the start of the benefit
			 year.
			(2)Benefit
			 yearThe term benefit
			 year means the 1-year period beginning with the first day of the first
			 week with respect to which an individual files a valid claim for
			 benefits.
			(3)Employer; son or
			 daughter; StateThe terms employer, and son or
			 daughter, and State have the meanings given the terms in
			 section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2611).
			(4)States without an
			 existing programThe phrase States without an existing
			 program refers to States where a program to provide partial or full
			 wage replacement as described in section 3 is not in effect on the date of the
			 enactment of this Act.
			(5)States with an
			 existing programThe phrase
			 States with an existing program refers to States where a program
			 to provide partial or full wage replacement as described in section 3 is in
			 effect on the date of the enactment of this Act.
			(6)SecretaryThe
			 term Secretary means the Secretary of Labor.
			3.State
			 Grants
			(a)Grants
				(1)In
			 generalFrom the amounts appropriated under section 4, the
			 Secretary shall award grants to States to pay for the Federal share of the cost
			 of carrying out programs that assist families by providing, through various
			 mechanisms, wage replacement for eligible individuals taking leave—
					(A)to respond to
			 caregiving needs resulting from the birth or adoption of a son or daughter;
			 or
					(B)for other purposes
			 under the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) or
			 provided under State or local law.
					(2)Periods
					(A)States without
			 an existing programA State without an existing program may
			 receive—
						(i)1 grant for up to
			 a 3-year period to fund the activities described in subsection (b)(1);
			 and
						(ii)1 grant for up to
			 a 3-year period to fund the activities described in subsection (b)(2).
						(B)States with an
			 existing programA State with
			 an existing program may receive 1 grant for up to a 3-year period to fund the
			 activities described in subsection (b)(2).
					(3)PriorityIn awarding grants described in paragraph
			 (2)(A)(ii), the Secretary shall give priority to States that have not received
			 a grant described in paragraph (2)(A)(i).
				(b)Uses of
			 funds
				(1)States without
			 an existing programStates without an existing program shall use
			 the funds made available through the grant—
					(A)to implement and
			 develop such a program in the State, and to pay for any other administrative
			 costs of the program; and
					(B)to cover the cost of providing partial or
			 full wage replacement as described in this section to eligible individuals for
			 not longer than the first 6 months of the program.
					(2)States with an
			 existing programStates with
			 an existing program, or States without an existing program who have previously
			 received a grant under this Act, may use the funds made available through the
			 grant—
					(A)to conduct
			 outreach or education programs that promote such program and educate the
			 residents of the State about such program;
					(B)to cover the cost
			 of providing partial or full wage replacement as described in this section to
			 eligible individuals;
					(C)to cover any
			 administrative costs of the program;
					(D)to provide incentives to employers in such
			 State that are not covered by the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2614) to provide the employment and benefits protection described in
			 section 104 of such Act (29 U.S.C. 2614); or
					(E)for any other
			 purpose approved by the Secretary.
					(3)Partial or full
			 wage replacement
					(A)In
			 generalIn carrying out a program under this section, a State
			 shall provide partial or full wage replacement for not less than 6 weeks (or
			 some lesser period as determined by the Secretary) during a period of leave
			 during any 12-month period to an eligible individual—
						(i)directly;
						(ii)through an
			 insurance program, such as a State temporary disability insurance program or a
			 State unemployment compensation benefit program;
						(iii)through a
			 private disability or other insurance plan, or another mechanism provided by a
			 private employer; or
						(iv)through another
			 mechanism.
						(B)Eligibility
			 CriteriaTo be eligible to
			 receive a grant under this Act, the criteria a State may use to determine
			 whether an individual is eligible for wage replacement under this section
			 shall—
						(i)in States that use
			 the alternative base period in calculating unemployment benefits—
							(I)be equal to or
			 less than the number of hours worked or the amount of wages earned that are
			 required to qualify for such benefits in the State; or
							(II)be eligibility criteria that lead to an
			 equal or greater number of individuals being eligible for wage replacement
			 under this section than the number of individuals eligible for such wage
			 replacement under the criteria described in subclause (I);
							(ii)in States that do not use the alternative
			 base period in calculating unemployment benefits—
							(I)be equal to or
			 less than the number of hours worked or the amount of wages earned that are
			 required to qualify for such benefits in the State, but shall be calculated
			 using an alternative base period for purposes of this subparagraph in the case
			 of an individual who would not otherwise qualify for such benefits in the
			 State; or
							(II)be eligibility
			 criteria that lead to an equal or greater number of individuals being eligible
			 for wage replacement under this section than the number of individuals eligible
			 for such wage replacement under the criteria described in subclause (I);
			 and
							(iii)with the
			 exception of any notice, certification, or other administrative requirements
			 specified by a State in subsection (d), not include any eligibility criteria
			 not specified in clause (i) or (ii).
						(C)Additional
			 compensationWage replacement available to an eligible individual
			 under this Act shall be in addition to any compensation from annual or sick
			 leave that the individual may elect to use during a period of leave during any
			 12-month period.
					(c)Eligible
			 individualsTo be eligible to receive wage replacement under a
			 program receiving a grant under this Act, an individual shall—
				(1)meet the eligibility criteria and any
			 notice and certification requirements that the State may specify in an
			 application described in section (d); and
				(2)be—
					(A)an individual who
			 is taking leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601
			 et seq.), other Federal, State, or local law, or under a private plan, or a
			 program receiving a grant under this Act, for a reason described in
			 subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2612(a)(1));
					(B)at the option of
			 the State, an individual who—
						(i)is taking leave under such Act, other
			 Federal, State, or local law, or under a private plan, or a program receiving a
			 grant under this Act, for a reason described in subparagraph (C), (D), or (E)
			 of section 102(a)(1), or under paragraph (3) of section 102(a) of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)); 2612(a)(4); or
						(ii)is taking leave under a program receiving a
			 grant under this Act—
							(I)because of the
			 birth of a son or daughter of any individual whose relationship to the
			 individual taking leave is recognized for purposes of such leave under State or
			 local law;
							(II)because of the placement of a son or
			 daughter for adoption or foster care with any individual whose relationship to
			 the individual taking leave is recognized for purposes of such leave under
			 State or local law;
							(III)in order to care for any individual who has
			 a serious health condition and whose relationship to the individual taking
			 leave is recognized for purposes of such leave under State or local law;
							(IV)because of a qualifying exigency (as
			 determined by State or local law) arising out of the fact that any individual
			 is on active duty (or has been notified of an impending call or order to active
			 duty) in the Armed Forces in support of a contingency operation and whose
			 relationship to the individual taking leave is recognized for purposes of such
			 leave under State or local law; or
							(V)to care for any individual who is a covered
			 servicemember (as determined by State or local law) and whose relationship to
			 the individual taking leave is recognized for purposes of such leave under
			 State or local law.
							(d)ApplicationTo
			 be eligible to receive a grant under this section, a State shall submit an
			 application to the Secretary, at such time, in such manner, and containing such
			 information and assurances as the Secretary may require, including, at a
			 minimum—
				(1)a
			 description of the wage replacement program and, if applicable, how the grant
			 funds will be used to implement and develop such program;
				(2)(A)information on the
			 number and type of families to be covered by the program, and the extent of
			 such coverage in the area served under the grant;
					(B)information on any eligibility
			 criteria and any notice, certification, or other administrative requirements
			 that the State will use to determine whether an individual is eligible for wage
			 replacement under this section, as described in subsection (c)(1);
					(C)an
			 assurance that such eligibility criteria meet the requirements of subsection
			 (b)(3)(B);
					(3)if the program
			 will expand on State and private systems of wage replacement for eligible
			 individuals, information on the manner in which the program will expand on the
			 systems;
				(4)information
			 demonstrating the manner in which the wage replacement assistance provided
			 through the program will assist families in which an individual takes leave;
			 and
				(5)which State agency
			 will administer the program.
				(e)Selection
			 criteriaIn selecting States to receive grants for programs under
			 this Act, the Secretary shall take into consideration—
				(1)the scope of the
			 proposed programs;
				(2)the
			 cost-effectiveness, feasibility, and financial soundness of the proposed
			 programs;
				(3)the extent to
			 which the proposed programs would expand access to wage replacement in response
			 to family caregiving needs, particularly for low-wage employees, in the area
			 served by the grant; and
				(4)the benefits that
			 would be offered to families and children through the proposed programs.
				(f)Federal
			 share
				(1)In
			 general
					(A)For each State
			 without an existing program that has not previously received a grant under this
			 Act, the Federal share—
						(i)of
			 the cost to implement and develop the program, and any other administrative
			 costs of the program, shall be 100 percent for up to a 3-year period;
			 and
						(ii)of
			 the cost of providing partial or full wage replacement as described in this
			 section to eligible individuals for not longer than the first 6 months of the
			 program, shall be—
							(I)50 percent in the
			 case of such State with a program to provide wage replacement to eligible
			 individuals taking leave for any reason described in subparagraph (A) or (B) of
			 section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2612(a)(1));
							(II)75 percent in the
			 case of such State with a program to provide wage replacement to eligible
			 individuals taking leave for any reason described in subclause (I) and to
			 eligible individuals taking leave for any (but not all) of the following
			 reasons:
								(aa)A
			 reason described in subparagraph (C) section 102(a)(1) of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1));
								(bb)A
			 reason described in subparagraph (D) of such section (29 U.S.C.
			 2612(a)(1));
								(cc)A reason described in subparagraph (E) of
			 such section (29 U.S.C. 2612(a)(1)); or
								(dd)A
			 reason described in under paragraph (3) of section 102(a) of such Act (29
			 U.S.C. 2612(a)(3)); or
								(III)100 percent in
			 the case of such State with a program to provide wage replacement to eligible
			 individuals taking leave for any of the reasons described subclause (I) or
			 (II).
							(B)Subject to paragraph (3), for each State
			 with an existing program, or for each State without an existing program that
			 has previously received a grant under this Act, the Federal share of the cost
			 to carry out the activities described in subsection (b)(2) shall be—
						(i)50 percent for the first year of the grant
			 period;
						(ii)40 percent for
			 the second year of that period; and
						(iii)30 percent for
			 the third year of that period.
						(2)Non-federal
			 shareThe non-Federal share of the cost may be in cash or in
			 kind, fairly evaluated, including plant, equipment, and services and may be
			 provided from State, local, or private sources, or from Federal sources other
			 than this Act.
				(3)DiscretionThe
			 Secretary may increase the Federal share percentages under paragraph
			 (1)(B).
				(g)Effect on
			 existing rightsNothing in this Act or in any program receiving a
			 grant under this Act shall be construed to supersede, preempt, or otherwise
			 infringe on the provisions of any collective bargaining agreement or any
			 employment benefit program or plan that provides greater rights to employees
			 than the rights established under this Act.
			(h)NotificationA
			 State that provides partial or full wage replacement to an eligible individual
			 under this Act shall notify (in a form and manner prescribed by the
			 Secretary)—
				(1)the employer of
			 the individual of the amount of the wage replacement provided; and
				(2)the individual and
			 the employer of the individual that the employer shall count an appropriate
			 period of leave, calculated under section 102(g) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(g)), against the total amount of leave (if
			 any) to which the employee is entitled under section 102(a)(1) of that Act (29
			 U.S.C. 2612(a)(1)).
				(i)ReportNot
			 later than 3 years after the beginning of the grant period for the first grant
			 made under this Act, and annually thereafter, the Secretary shall submit to
			 Congress a report that contains a description and evaluation of the grant
			 program under this section for the preceding year.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $1,500,000,000 for fiscal
			 years 2010 through 2013 and such sums as may be necessary for each of the
			 succeeding fiscal years.
		
